Judgment, Supreme Court, Bronx County (Steven Barrett, J.), rendered February 1, 1996, convicting defendant, upon his plea of guilty, of burglary in the first degree, and sentencing him to a term of 2 to 6 years, unanimously affirmed.
A review of the record demonstrates that defendant’s plea was entered into knowingly, intelligently and voluntarily. The fact that defendant was not informed that his plea would result in eligibility for enhanced sentencing in the future does not affect the validity of his plea (People v Silvers, 163 AD2d 71). The record also establishes that the court clearly informed defendant of the possible consequences of a violation of the plea conditions. Concur—Milonas, J. P., Mazzarelli, Andrias and Colabella, JJ.